EXHIBIT 10.29

Put and Call Agreement

Put and Call Agreement among Mechanical Technology Incorporated, a New York
corporation ("MTI"), First Albany Companies Inc., a New York corporation
("FAC"), and KeyBank National Association, a national banking association
("Key"), dated as of December 27, 2000.

 1. MTI Put Option

 a. At any time prior to the close of business (6:00 p.m. EST) on April 27, 2001
    (the "Expiration Date") (and subject to Section 2 below), MTI shall have the
    right to put to FAC, and FAC shall have the obligation to purchase from MTI,
    up to 6,300,000 of the Pledged Plug Power Shares (as hereinafter defined),
    at a purchase price of $4.00 per share, subject to paragraph (b) below. This
    Agreement may be extended by written agreement of the parties beyond the
    Expiration Date on a monthly basis through January 3, 2002. "Pledged Plug
    Power Shares" means the shares of Common Stock of Plug Power Inc. ("Plug
    Power") pledged by MTI to Key pursuant to the Stock Pledge Agreement dated
    as of March 29, 2000 (as amended) between MTI and Key.
 b. Notwithstanding the foregoing, the maximum number of Pledged Plug Power
    Shares which FAC shall be obligated to purchase pursuant to paragraph (a)
    above is that number of shares whose aggregate purchase price is equal to
    the aggregate principal amount of the loans then outstanding (but in no
    event more than $25,200,000) under the Amended and Restated Credit Agreement
    dated as of March 29, 2000 (as amended), between MTI and Key (the "Credit
    Agreement").
 c. In order to exercise the put option, MTI must deliver a written notice of
    exercise to FAC prior to the Expiration Date, as extended from time to time
    ("Notice of Exercise"), provided, however, if a Put Exercise Event (as
    defined in the MTI Credit Agreement) has occurred, the Notice of Exercise
    may be given by Key.
 d. The number of Pledged Plug Power Shares subject to the MTI put option
    provided for herein, and the purchase price per share, shall be adjusted
    upon the occurrence of any stock dividend, stock split, reverse stock split,
    subdivision, combination, reclassification or other similar action with
    respect to the outstanding shares of Common Stock of Plug Power.

2. FAC Call Option

 a. Upon receiving MTI's or Key's Notice of Exercise referred to in Section 1(c)
    above, FAC shall have the right in lieu of performing under the MTI put
    option to call from Key, and Key shall have the obligation to sell to FAC,
    all of Key's right, title and interest in and under the Credit Agreement as
    the same may be amended, supplemented, waived or otherwise modified from
    time to time and as of the date of FAC's call thereof from Key, together
    with all of Key's rights in loans made under the Credit Agreement to MTI as
    well as all collateral, security agreements or financing statements related
    to such loans and the Credit Agreement (collectively, the "MTI Loan"), at a
    price equal to the principal amount of loans outstanding thereunder (but in
    no event more than $25,200,000) plus unpaid fees and interest.
 b. In order to exercise the FAC call option, FAC must deliver a written Notice
    of Exercise to MTI and Key by the close of business on the fourth business
    day after receiving MTI's or Key's notice of exercise referred to in Section
    1(c) above.
 c. Between the date hereof and the date of the Closing referred to in Section 3
    hereof, without FAC's prior written consent: (i) MTI and Key agree not to
    enter into any written amendment, supplement or other modification of the
    Credit Agreement or to permit the outstanding principal amount of loans
    thereunder to exceed $25,200,000, (ii) Key agrees not to grant any written
    waiver or consent in favor of MTI under the Credit Agreement, (iii) Key
    agrees not to subordinate its rights under the Credit Agreement or to
    release any collateral thereunder, (iv) Key agrees not to exercise any
    rights under the Credit Agreement or the MTI Loan arising out of or based
    upon the Market Value of the Pledged Plug Power Shares (other than (A) as
    provided in clause (v) of the definition of "Liquidity Event" in Section 1.1
    of the Credit Agreement and (B) in respect of any Pledged Plug Power Shares
    in excess of 6,300,000).
 d. If MTI and Key agree with FAC's prior written consent as provided in clause
    (i) of the preceding paragraph to permit the principal amount of loans
    outstanding under the Credit Agreement to exceed $25,200,000, then MTI, Key
    and FAC will contemporaneously amend the FAC call option to permit Key to
    retain the principal amount of Loans in excess of $25,200,000 and Key's
    rights under the Credit Agreement in respect of such excess amount of loans.

3. Closing of Sale of Shares or Purchase of Loan

 a. The closing of the sale of shares pursuant to the exercise of the put option
    or of the purchase of the MTI Loan pursuant to the exercise of the call
    option shall take place at the offices of FAC, located at 30 South Pearl
    Street, Albany, NY 12207, on the fifth business day following FAC's receipt
    of MTI's or Key's Notice of Exercise referred to in Section 1(c) above (the
    "Closing"). Business day means any day that is not a Saturday, a Sunday or
    other day on which commercial banks in New York, New York are required or
    authorized by law to be closed.
 b. At the Closing of the sale of the shares pursuant to the exercise of the put
    option, subject to the provisions of this Agreement, MTI (or Key, if the
    Notice of Exercise is given by Key, pursuant to Section 1(c) above), shall
    deliver to FAC certificates representing the Pledged Plug Power Shares to be
    purchased by FAC hereunder, duly endorsed in blank or accompanied by stock
    powers in blank in a form reasonably acceptable to FAC (and subject to such
    escrow arrangements as FAC shall advise may be necessary pending any
    required Hart-Scott-Rodino Act filing), and FAC shall pay to MTI (or to Key
    if the Notice of Exercise is given by Key pursuant to Section 1(c) above),
    by wire transfer of immediately available funds to an account designated by
    MTI (or by Key, if the Notice of Exercise is given by Key pursuant to
    Section 1(c) above) at least two business days before the Closing, $4.00 for
    each Pledged Plug Power Share purchased by FAC.

 c. At the Closing of the purchase of the MTI Loan pursuant to the exercise of
    the call option, Key and FAC shall enter into an assignment agreement in
    customary form by which Key shall assign to FAC all of its right, title and
    interest in and under the Credit Agreement together with all of Key's rights
    in the MTI Loan (subject to adjustment as provided in Section 2(d) above in
    the event that the principal amount of loans exceeds $25,200,000). MTI shall
    be a party to such assignment agreement for the purpose of consenting to the
    assignment and also to the extent necessary to preserve such rights of Key
    against MTI as may have arisen prior to the Closing and have not been
    discharged at or before the Closing. FAC shall pay to Key, by wire transfer
    of immediately available funds to an account designated by Key at least two
    business days before the Closing, the principal amount of the MTI Loan (but
    in no event more than $25,200,000) plus unpaid fees and interest.

4. Put Option Fee

As consideration for FAC entering into this Agreement, MTI shall pay to FAC, on
the date hereof, an option fee of $945,000, by wire transfer of immediately
available funds to an account designated by FAC. If this Agreement is extended,
MTI shall pay to FAC on the date of extension an option fee, as determined
between MTI and FAC, by wire transfer of immediately available funds to an
account designated by FAC.

 5. Representations and Warranties of MTI

MTI represents and warrants to FAC that MTI is the record and beneficial owner
of the Pledged Plug Power Shares, the Pledged Plug Power Shares are validly
issued, fully paid and nonassessable, and upon the sale and transfer of the
Pledged Plug Power Shares to FAC, FAC will acquire good and valid title to the
Pledged Plug Power Shares, free and clear of any liens or encumbrances,
provided, however, that the Pledged Plug Power Shares may be subject to
restrictions on transfer under state and/or federal securities laws.

6. Representations and Warranties of FAC FAC represents and warrants to MTI and
Key as follows:

 a. Organization and Standing; Certificate and Bylaws. FAC is a corporation duly
    organized and validly existing under, and by virtue of, the laws of the
    State of New York and is in good standing under such laws. FAC has the
    requisite corporate power and authority to own and operate its properties
    and assets, and to carry on its business as presently conducted.
 b. Corporate Power. FAC has all requisite corporate power and authority to
    execute and deliver this Agreement, to purchase the Pledged Plug Power
    Shares or the MTI Loan, and to carry out and perform its obligations under
    the terms of this Agreement.
 c. Authorization. FAC has taken all corporate action necessary for the
    authorization, execution and delivery of this Agreement and the performance
    by FAC of its obligations hereunder, including the purchase of the Pledged
    Plug Power Shares or the MTI Loan. This Agreement constitutes the valid and
    binding obligation of FAC, enforceable in accordance with its terms.

7. Representations and Warranties of Key

Key represents and warrants to FAC (a) that it is a national banking association
duly organized under the laws of the United States of America, (b) that it has
the requisite power and authority to execute and deliver this Agreement and to
carry out and perform its obligations hereunder, (c) that it has taken all
action necessary for the authorization, execution and delivery of this Agreement
and the performance by Key of its obligations hereunder and (d) that it has made
no prior assignment of any of its right, title and interest in and to the Credit
Agreement or the MTI Loan. This Agreement constitutes the valid and binding
obligation of Key, enforceable in accordance with its terms.

8. Miscellaneous

 a. Governing Law. This Agreement shall be governed in all respects by the
    internal laws of the State of New York.
 b. Notices, Etc. All notices and other communications required or permitted
    hereunder shall be in writing and shall be mailed by registered or certified
    mail, postage prepaid, or otherwise delivered by hand or by messenger to
    each party hereto at its address set forth under its signature hereto or
    such other address such party may specify to the other parties hereto. Each
    such notice or other communication shall for all purposes of this Agreement
    be treated as effective or having been given when delivered if delivered
    personally, or, if sent by mail, at its receipt.
 c. Entire Agreement. This Agreement constitutes the entire agreement of the
    parties with respect to the subject matter hereof, and may not be amended or
    modified except by an instrument in writing signed by each of the parties
    hereto.
 d. Assignment. This Agreement may not be assigned by any party without the
    express written consent of all other parties, except that Key may assign its
    rights hereunder to any of its permitted assigns under the Credit Agreement.

 9. Acknowledgement of Key's Rights as Primary Beneficiary.

FAC acknowledges that it is entering into this Agreement for the purpose of
providing credit support for MTI's obligations under the Credit Agreement and
that Key is relying on this Agreement in granting certain concessions to MTI
under the Credit Agreement. The obligation of FAC to purchase the Pledged Plug
Power Shares pursuant to Section 1 hereof may be enforced by Key against FAC by
any remedy available at law or in equity, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of MTI
under the Credit Agreement or any other agreement or instrument referred to
therein, and, to the fullest extent permitted by applicable law, irrespective of
any other circumstance whatsoever that might constitute a legal or equitable
discharge or defense of a surety or guarantor. In order further to protect Key's
rights hereunder, it is hereby agreed that notwithstanding the occurrence of the
Expiration Date or expiration of any renewal term hereof, as between FAC and
Key, this Agreement will not expire until the date 15 days after the Expiration
Date or expiration of such renewal term if a Put Exercise Event is in existence
on the Expiration Date or such later expiration date.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.

FIRST ALBANY COMPANIES, INC.

a New York corporation

 

By:s/George M. McNamee

Name: George M. McNamee

Title: Chairman and Co-Chief Executive Officer

Address: 30 South Pearl Street

Albany, New York 12207

 

 

MECHANICAL TECHNOLOGY INCORPORATED

a New York corporation

 

By:s/Cynthia A. Scheuer

Name: Cynthia A. Scheuer

Title: Vice President

Address: 30 South Pearl Street

Albany, New York 12207

 

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association

 

By:s/William B. Palmer

Name: William B. Palmer

Title: Vice President

Address: 66 South Pearl Street

Albany, NY 12207